     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.42 Page 1 of 12



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ELBERT LEE VAUGHT, IV,                             Case No. 20cv1500-MMA-RBB
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
13                        vs.                            PROCEED IN FORMA PAUPERIS;
14    ALBERT OPPEDISANO, PhD;
      JOHN DOE I, Board Chief Psychologist;              [Doc. No. 3]
15    CHRISTOPHER HOEFT, Staff Attorney;
      GEORGE BAKERJIAN, Chief Counsel,                   DENYING MOTIONS FOR
16
                                                         APPOINTMENT OF COUNSEL;
17                                   Defendants.
                                                         [Doc. Nos. 3, 6]
18
19                                                       DISMISSING COMPLAINT FOR
                                                         FAILING TO STATE A CLAIM
20
                                                         PURSUANT TO 28 U.S.C. § 1915(e)(2)
21                                                       AND § 1915A(b)
22
23         Plaintiff Elbert Lee Vaught, IV, currently incarcerated at Richard J. Donovan State
24   Prison (“RJD”) located in San Diego, California, and proceeding pro se, has filed a civil
25   rights complaint pursuant to 42 U.S.C. § 1983. See Doc. No. 1 (“Compl.”). Plaintiff did
26   not prepay the civil filing fee required by 28 U.S.C. § 1914(a), but did file a Motion to
27   Proceed In Forma Pauperis (“IFP”). See Doc. No. 2. Plaintiff has also filed two Motions
28   to Appoint Counsel. See Doc. Nos. 3, 6.
                                                     1
                                                                             3:20-cv-01500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.43 Page 2 of 12



1    I.     Motion to Proceed IFP
2           All parties instituting any civil action, suit or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee of
4    $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
5    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
6    § 1915(a). See Cervantes, 493 F.3d at 1051. However, prisoners who are granted leave
7    to proceed IFP remain obligated to pay the entire fee in “increments” or “installments,”
8    Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams, 775 F.3d at 1185,
9    and regardless of whether their action is ultimately dismissed. See 28 U.S.C.
10   § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
11          Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
12   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
13   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
14   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005) (“King”). From the
15   certified trust account statement, the Court assesses an initial payment of 20% of (a) the
16   average monthly deposits in the account for the past six months, or (b) the average
17   monthly balance in the account for the past six months, whichever is greater, unless the
18   prisoner has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). T he
19   institution having custody of the prisoner then collects subsequent payments, assessed at
20   20% of the preceding month’s income, in any month in which his account exceeds $10,
21   and forwards those payments to the Court until the entire filing fee is paid. See 28 U.S.C.
22   § 1915(b)(2); Bruce, 136 S. Ct. at 629.
23          Plaintiff’s CDCR Statements and Prison Certificates show that he has carried an
24   average monthly balance of $924.70, had $701.67 in average monthly deposits to his
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                          3:20-cv-01500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.44 Page 3 of 12



1    account over the 6-month period immediately preceding the filing of his Complaint and
2    had an available balance of $151.58 on the books at the time of filing. See Doc. No. 4;
3    28 U.S.C. § 1915(a)(2); King, 398 F.3d at 1119. Based on this accounting, the Court
4    GRANTS Plaintiff leave to proceed IFP and imposes an initial partial filing fee of
5    $184.94 pursuant to 28 U.S.C. § 1915(b)(1). However, the Court will direct the
6    Secretary of the CDCR, or his designee, to collect this initial filing fee only if sufficient
7    funds are available in Vaught’s account at the time this Order is executed. See 28 U.S.C.
8    § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from bringing a
9    civil action or appealing a civil action or criminal judgment for the reason that the
10   prisoner has no assets and no means by which to pay the initial partial filing fee.”);
11   Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4)
12   acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case based solely on a
13   “failure to pay ... due to the lack of funds available to him when payment is ordered.”).
14   The remaining balance of the $350 total fee owed in this case must be collected by the
15   agency having custody of the prisoner and forwarded to the Clerk of the Court pursuant
16   to 28 U.S.C. § 1915(b)(2).
17   II.   Motions to Appoint Counsel
18         Plaintiff also seeks the appointment of counsel because the issues in his case are
19   complex, he is a “layman at law,” he cannot afford a typewriter, he is unable to afford a
20   lawyer and claims his imprisonment will limit his ability to litigate. Pl.’s Mot., Doc. No.
21   3 at 1-3; Doc. No. 6. However, there is no constitutional right to counsel in a civil case.
22   Lassiter v. Dept. of Social Servs., 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d
23   965, 970 (9th Cir. 2009). And while 28 U.S.C. § 1915(e)(1) grants the district court
24   limited discretion to “request” that an attorney represent an indigent civil litigant,
25   Agyeman v. Corr. Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004), this discretion
26   may be exercised only under “exceptional circumstances.” Id.; see also Terrell v.
27   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). A finding of exceptional circumstances
28   requires the Court “to consider whether there is a ‘likelihood of success on the merits’
                                                    3
                                                                                3:20-cv-01500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.45 Page 4 of 12



1    and whether ‘the prisoner is unable to articulate his claims in light of the complexity of
2    the legal issues involved.’” Harrington v. Scribner, 785 F.3d 1299, 1309 (9th Cir. 2015)
3    (quoting Palmer, 560 F.3d at 970).
4           As currently pleaded, Plaintiff’s Complaint demonstrates neither the likelihood of
5    success nor the legal complexity required to support the appointment of pro bono counsel
6    pursuant to 28 U.S.C. § 1915(e)(1). See Terrell, 935 F.3d at 1017; Palmer, 560 F.3d at
7    970. First, while Plaintiff may not be formally trained in law, his allegations, as liberally
8    construed, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), show he nevertheless is fully
9    capable of legibly articulating the facts and circumstances relevant to his claims which
10   are not legally “complex.” Agyeman, 390 F.3d at 1103. Second, for the reasons
11   discussed more fully below, Plaintiff’s Complaint requires sua sponte dismissal pursuant
12   to 28 U.S.C. § 1915(e)(2) and § 1915A, and it is simply too soon to tell whether he will
13   be likely to succeed on the merits of any potential constitutional claim against any of the
14   named Defendants. Id. Therefore, the Court finds no “exceptional circumstances”
15   currently exist and DENIES Plaintiff’s Motions to Appoint Counsel without prejudice on
16   that basis. See, e.g., Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (affirming
17   denial of counsel where prisoner could articulate his claims in light of the complexity of
18   the issues involved, and did not show likelihood of succeed on the merits).
19   III.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
20          A.    Standard of Review
21          Because Plaintiff is a prisoner and is proceeding IFP, his Complaint also requires a
22   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
23   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
24   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
25   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
26   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
27   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
28
                                                   4
                                                                              3:20-cv-01500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.46 Page 5 of 12



1    the targets of frivolous or malicious suits need not bear the expense of responding.’”
2    Nordstrom v. Ryan, 62 F.3d 903, 920 n.1 (9th Cir. 2014) (citation omitted).
3          “The standard for determining whether a plaintiff has failed to state a claim upon
4    which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
5    Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
6    F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
7    Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
8    applied in the context of failure to state a claim under Federal Rule of Civil Procedure
9    12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter,
10   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
11   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
12         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
13   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
14   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
15   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
16   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
17   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
18   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
19   (9th Cir. 2009).
20         B.     Plaintiff’s Factual Allegations
21         Plaintiff underwent a Comprehensive Risk Assessment (“CRA”), which was
22   conducted by Defendant Oppedisano, in September of 2019 in preparation for his Board
23   of Parole Hearings (“BPH”) hearing. Compl. at 3. Plaintiff contends Oppedisano
24   “accused [him] of lying on more than one occasion” and refused to look at or receive
25   documents from Plaintiff which contradicted Oppedisano’s statements about Plaintiff’s
26   history and activities in prison. Id. He claims that Oppedisano’s behavior was “a ploy to
27   give Plaintiff a rating of ‘high’ with reasoning to where the board would not dig and just
28   agree with the high risk [assessment] before Plaintiff even walked into the Board of
                                                    5
                                                                                3:20-cv-01500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.47 Page 6 of 12



1    Parole Hearing . . . .” Id. at 5. Plaintiff appears to have challenged the factual allegations
2    contained in the CRA using a BPH 1135 form. Id. at 6. According to Plaintiff, “it was
3    determined there was in fact a factual error in objection 1.” Id. Plaintiff claims
4    Defendant John Doe I, who he identifies as “BPH’s Chief Psychologist,” “determined the
5    error did not materially impact [the] clinician’s opinions regarding Vaught’s risk of
6    violence.” Id. Plaintiff further claims that “[t]his agreement with clinician’s opinions
7    after [a] factual error being found . . . can only mean the Board’s Chief Psychologist . . .
8    staff attorney Christopher Hoeft and the Chief Counsel (A) George Bakerjian all have
9    their head in the sand in quiet agreement with Dr. Oppedisano[] [whose] opinion was
10   already found at fault.” Id.
11         Plaintiff contends his Eighth and Fourteenth Amendment rights have been violated
12   by Defendants’ actions. Mot. to Appt. Counsel, Doc. No. 3 at 3-4. He asks this Court to
13   grant injunctive relief in the form of ordering a Supplemental Risk Assessment (“SRA”)
14   to be performed, “systemic change” to the manner in which CRAs are conducted to
15   include a stenographer and a transcript of the proceedings, a “polygraph on voice stress
16   analysis test,” and compensatory, punitive and treble damages. Compl at 7.
17         C.     42 U.S.C. § 1983
18         “Section 1983 creates a private right of action against individuals who, acting
19   under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
20   Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of
21   substantive rights, but merely provides a method for vindicating federal rights elsewhere
22   conferred.” Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks
23   and citations omitted). “To establish § 1983 liability, a plaintiff must show both (1)
24   deprivation of a right secured by the Constitution and laws of the United States, and (2)
25   that the deprivation was committed by a person acting under color of state law.” Tsao v.
26   Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).
27   //
28   //
                                                   6
                                                                              3:20-cv-01500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.48 Page 7 of 12



1          D.     Discussion
2                 1.    Eighth Amendment Claim
3          The Supreme Court has outlined the parameters of the Eighth Amendment’s
4    prohibition of cruel and unusual punishments as follows:
5          Our cases have held that a prison official violates the Eighth Amendment only
           when two requirements are met. First, the deprivation alleged must be,
6
           objectively, “sufficiently serious,” Wilson [v. Seiter, supra, 501 U.S., at 298,
7          111 S.Ct., at 2324; see also Hudson v. McMillian, supra, 503 U.S., at 5, 112
           S.Ct., at 998; a prison official’s act or omission must result in the denial of
8
           “the minimal civilized measure of life’s necessities,” Rhodes [v. Chapman,
9          supra, 452 U.S., at 347, 101 S.Ct., at 2399 . . . . [¶] The second requirement
           follows from the principle that “only the unnecessary and wanton infliction of
10
           pain implicates the Eighth Amendment.” Wilson, 501 U.S., at 297, 111 S.Ct.,
11         at 2323 (internal quotation marks, emphasis, and citations omitted). To violate
           the Cruel and Unusual Punishments Clause, a prison official must have a
12
           “sufficiently culpable state of mind.” Ibid.; see also id., at 302–303, 111 S.Ct.,
13         at 2326; Hudson v. McMillian, supra, 503 U.S., at 8, 112 S.Ct., at 2480. In
           prison-conditions cases that state of mind is one of “deliberate indifference”
14
           to inmate health or safety, Wilson, supra, 501 U.S., at 302–303, 111 S.Ct., at
15         2326; see also Helling, supra, 509 U.S., at 34–35, 113 S.Ct., at 2481; Hudson
           v. McMillian, supra, 503 U.S., at 5, 112 S.Ct., at 998; Estelle, supra, 429 U.S.,
16
           at 106, 97 S.Ct., at 292 . . . .
17
18   Farmer v. Brennan, 511 U.S. 825, 824 (1994); see also Hudson v. McMillan, 503 U.S. 1,
19   9 (1992) quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991) and Rhodes, 452 U.S. at 347
20   (“Because routine discomfort is part of the penalty that criminal offenders pay for their
21   offenses against society, only those deprivations denying the minimal civilized measure of
22   life’s necessities are sufficiently grave to form the basis of an Eighth Amendment
23   violation.”) (internal quotation marks omitted).
24          Plaintiff’s allegation his CRA was conducted in an unfair or inaccurate manner is
25   not sufficient to plausibly state an Eighth Amendment claim for relief against any
26   Defendant. See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678. Plaintiff does not
27   allege any Defendant threatened to his physical safety, ignored any medical need, used
28   unnecessary physical force against him, or deprived him “the minimal civilized measure
                                                   7
                                                                              3:20-cv-01500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.49 Page 8 of 12



1    of life’s necessities.” Rhodes, 452 U.S. at 347. The alleged irregularities in his CRA
2    process are not “sufficiently serious” to allege an Eighth Amendment violation. Farmer,
3    511 U.S. at 824.
4          Plaintiff’s allegations are also insufficient to plausibly suggest that the Defendants
5    acted with “a culpable state of mind,” i.e., deliberate indifference. Wilson, 501 U.S. at
6    302. He claims that Oppedisano based his CRA on misleading depictions of Plaintiff’s
7    rehabilitation efforts in prison, inaccurate reports of his gang involvement, and
8    mischaracterizations of his personal history and future plans. Compl. at 1-6. These
9    allegations amount to a difference of opinion as to the level of risk Plaintiff poses upon
10   release. But that is insufficient to establish deliberate indifference. Colwell v. Bannister,
11   763 F.3d 1060, 1068 (9th Cir. 2014) citing Snow v. McDaniel, 681 F.3d 978, 987 (9th
12   Cir. 2012), overruled on other grounds in Peralta v. Dillard, 744 F.3d 1076, 1083 (9th
13   Cir. 2014). At most, his allegations suggest the Defendants’ actions were negligent,
14   which is also insufficient to show deliberate indifference. See Farmer, 511 U.S. at 835
15   (stating that “deliberate indifference describes a state of mind more blameworthy than
16   negligence”). As presently pleaded, Plaintiff has not stated an Eighth Amendment claim.
17                2.     Due Process Claim
18         Plaintiff also alleges Defendant Oppedisano violated his Fourteenth Amendment
19   due process rights by drafting and approving an inaccurate CRA which characterized
20   Plaintiff as high risk and which resulted in the denial of parole. Compl. at 1-6, Mot. for
21   Appt. Counsel at 4. The Fourteenth Amendment prohibits the deprivation of life, liberty
22   or property without due process of law. U.S. Const., amend. XIV. “Application of this
23   prohibition requires the familiar two-stage analysis: We must first ask whether the
24   asserted individual interests are encompassed within the Fourteenth Amendment’s
25   protection of ‘life, liberty or property’; if protected interests are implicated, we then must
26   decide what procedures constitute ‘due process of law.’” Ingraham v. Wright, 430 U.S.
27   651, 672 (1977). A liberty interest may be created by the Constitution or by state law.
28   Meachum v. Fano, 427 U.S. 215, 226 (1976).
                                                   8
                                                                               3:20-cv-01500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.50 Page 9 of 12



1          Prisoners do not have a federal Constitutional right to be conditionally released
2    before the expiration of a valid sentence. Swarthout v. Cooke, 562 U.S. 216, 220 (2011).
3    California, however, has statutorily created a liberty interest in parole which is subject to
4    due process protections. Id. “In the context of parole, we have held that the procedures
5    required are minimal . . .[and require only] an opportunity to be heard and . . a statement
6    of the reasons why parole was denied.” Id. Here, Plaintiff admits he was present at both
7    the risk assessment interview and at his parole hearing. Compl. at 1-6. His pleading
8    shows he was given the opportunity to be heard at both. Id. He further alleges he was
9    provided with the reasons for the conclusions in the CRA and for the denial of his parole.
10   Id. at 4-6. Accordingly, the allegations in his Complaint do not plausibly suggest a
11   Fourteenth Amendment due process claims as to any Defendant. See Wilhelm, 680 F.3d
12   at 1123; Iqbal, 556 U.S. at 678.
13         Further, as to Defendants John Doe I, Christopher Hoeft, and George Bakerjian,
14   Plaintiff has not made any specific allegations as to how those Defendants’ actions
15   violated his constitutional rights. “A plaintiff must allege facts, not simply conclusions,
16   t[o] show that [each defendant] was personally involved in the deprivation of his civil
17   rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); see also Estate of
18   Brooks ex rel. Brooks v. United States, 197 F.3d 1245, 1248 (9th Cir. 1999) (stating that
19   “[c]ausation is, of course, a required element of a § 1983 claim.”). The only factual detail
20   from which the Court might reasonably infer a plausible constitutional claim as to
21   Defendant Doe I is that he reviewed the finding that there was a factual error in Plaintiff’s
22   CRA and determined the error did not affect Defendant Oppedisano’s evaluation and
23   conclusion. Compl. at 6. But there is no respondeat superior liability under 42 U.S.C.
24   § 1983. Palmer v. Sanderson, 9 F.3d 1433, 1437-38 (9th Cir. 1993). “Because vicarious
25   liability is inapplicable to . . . §1983 suits, [Plaintiff] must plead that each government-
26   official defendant, through the official’s own individual actions, has violated the
27   Constitution.” Iqbal, 556 at 676; see also Jones v. Community Redevelopment Agency of
28   City of Los Angeles, 733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiff must “allege
                                                   9
                                                                               3:20-cv-01500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.51 Page 10 of 12



1    with at least some degree of particularity overt acts which defendants engaged in” in
2    order to state a claim). Moreover, supervisory officials may only be held liable under §
3    1983 if Plaintiff alleges their “personal involvement in the constitutional deprivation, or .
4    . . a sufficient causal connection between the supervisor’s wrongful conduct and the
5    constitutional violation.” Keates v. Koile, 883 F.3d 1228, 1242-43 (9th Cir. 2018); Starr
6    v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011). Because he does not allege that Defendant
7    Doe I “through [his] own individual actions, . . . violated the Constitution,” Plaintiff has
8    failed to state a claim as to Defendant Doe I. Iqbal, 556 at 676; Jones, 733 F.2d at 649.
9          Plaintiff has not explained how Defendants Hoeft and Bakerjian actions violated
10   his constitutional rights either. He names staff attorney Christopher Hoeft and Chief
11   Counsel (A) George Bakerjian as Defendants, but the only allegations Plaintiff makes
12   against them is that they “have their head in the sand in quiet agreement with Dr.
13   Oppedisano[] who[se] opinion was already found at fault.” Compl. at 1, 6. This is
14   insufficient to lead the Court to reasonably infer a plausible constitutional claim as to
15   Defendants Hoeft and Bakerjian. Iqbal, 556 at 676; Jones, 733 F.2d at 649. As noted
16   above, “[a] plaintiff must allege facts, not simply conclusions, t[o] show that [each
17   defendant] was personally involved in the deprivation of his civil rights.” Barren, 152
18   F.3d 1193, 1194 (9th Cir. 1998); Brooks, 197 F.3d at 1248.
19         Finally, Federal Rule of Civil Procedure 8 “demands more than an unadorned, the-
20   defendant-unlawfully-harmed-me accusation,” and in order “[t]o survive a motion to
21   dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a
22   claim for relief that is plausible on its face.’” Iqbal, 662 U.S. at 678 (quoting Twombly,
23   550 U.S. at 555, 570). Plaintiff’s Complaint does not contain sufficient factual
24   allegations that Defendants John Doe I, Hoeft, or Bakerjian personally and through their
25   own actions violated Plaintiff’s constitutional rights.
26   //
27   //
28   //
                                                  10
                                                                              3:20-cv-01500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.52 Page 11 of 12



1    IV.   Conclusion and Order
2          For the reasons explained, the Court:
3          1.      GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
4    (Doc. No. 3).
5          2.      DIRECTS the Secretary of the CDCR, or his designee, to forward whatever
6    the full $350 owed in monthly payments in an amount equal to twenty percent (20%) of
7    the preceding month’s income to the Clerk of the Court each time the amount in
8    Plaintiff’s account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS
9    MUST BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO
10   THIS ACTION.
11         3.      DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
12   Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
13         5.      DENIES Plaintiff’s Motions to Appoint Counsel without prejudice [Doc.
14   Nos. 3, 6].
15         4.      DISMISSES Plaintiff’s claims for failing to state a claim pursuant to 28
16   U.S.C. § 1915(e)(2)(B) and § 1915A(b) and GRANTS him sixty (60) days leave from
17   the date of this Order in which to file an Amended Complaint which cures all the
18   deficiencies of pleading noted. Plaintiff’s Amended Complaint must be complete by
19   itself without reference to his original pleading. Defendants not named and any claim not
20   re-alleged in his Amended Complaint will be considered waived. See CIVLR 15.1; Hal
21   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
22   (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d
23   896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which are not
24   re-alleged in an amended pleading may be “considered waived if not repled.”).
25         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
26   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
27   state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
28   and 1915A(b), and his failure to prosecute in compliance with a court order requiring
                                                   11
                                                                               3:20-cv-01500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 7 Filed 09/30/20 PageID.53 Page 12 of 12



1    amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff
2    does not take advantage of the opportunity to fix his complaint, a district court may
3    convert the dismissal of the complaint into dismissal of the entire action.”)
4          IT IS SO ORDERED.
5    DATED: September 30, 2020              _________________________________________
                                            HON. MICHAEL M. ANELLO
6
                                            United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  12
                                                                             3:20-cv-01500-MMA-RBB
